Order filed January 21, 2021.




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00029-CR
                              NO. 14-21-00030-CR
                              NO. 14-21-00031-CR
                              NO. 14-21-00032-CR
                              NO. 14-21-00033-CR
                                   ____________

                       IN RE TYRONE BERRY, Relator




                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                 On Appeal from the 263rd District Court
                           Harris County, Texas
   Trial Court Cause Nos. 1654103, 1654105, 1654106, 1654107 & 1654108

                                     ORDER

      On January 14, 2021, relator Tyrone Berry filed five petitions for writs of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. Relator asked this court to compel the Honorable Amy Martin, presiding
judge of the 263rd District Court of Harris County, to rule on relator’s motions for
bond reduction.

       Relator’s petitions do not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(j) (“The person filing the petition must certify
that he or she has reviewed the petition and concluded that every factual statement
in the petition is supported by competent evidence included in the appendix or
record.”); 52.7(a)(1) (requiring relator to file with petition “a certified or sworn copy
of every document that is material to the relator’s claim for relief and that was filed
in any underlying proceeding”); 52.7(a)(2) (requiring relator to file with petition
properly authenticated transcript of any relevant testimony from any underlying
proceeding, including any exhibits offered in evidence, or statement that no
testimony was adduced in connection with matter complained).1 By this order, the
court gives relator ten days’ notice that the petitions will be dismissed for failure to
comply with Rules 52.3(j), 52.7(a)(1), and 52.7(a)(2) unless the deficiencies are
cured. See generally Tex. R. App. P. 42.3(c).

                                                       PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.



       1
          The legislature has provided an alternate method of meeting the requirement of sworn
copies—an unsworn declaration. See Tex. Civ. Prac. & Rem. Code Ann. § 132.001. An unsworn
declaration must be in writing and subscribed by the person making the declaration as true under
penalty of perjury. Id. § 132.001(c). Section 132.001(e) sets forth the form for an unsworn
declaration by an inmate:
                  My name is __________               _________              ____________, my date of birth is _________________,
                              (First)                 (Middle)               (Last)
       and my inmate identifying number, if any, is __________________. I am presently incarcerated
       in ________________________ in _____________, _________,                       _______, ____________.
          (Corrections unit name)          (City)                 (County)            (State)   (Zip Code)
       I declare under penalty of perjury that the foregoing is true and correct.
                  Executed on the _____ day of        ________,              _______.
                                                      (Month)                (Year)             ___________________________
                                                                                                                         Declarant
Id. § 132.001(e); see Tex. R. App. P. 9.10(c) (exempting in court filing related to criminal matter
defendant’s date of birth and address from redaction requirement for documents filed in criminal
cases).